Exhibit 10.1

 

 

M.D.C. HOLDINGS, INC.

2011 EQUITY INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT GRANT AGREEMENT

 

The Compensation Committee (the “Committee”) of M.D.C. Holdings, Inc., a
Delaware corporation (the “Company”), awards performance share units (“PSUs”)
under the Company’s 2011 Equity Incentive Plan (the “Plan”) to the Employee
named below. This Performance Share Unit Grant Agreement (the “Agreement”)
evidences the terms and conditions of the Company’s award and the PSUs
constitute “qualified performance based compensation and other stock-based
awards” under Sections 9 and 10 of the Plan.

 

A. NOTICE OF AWARD

 

Name of Employee:                                                              
      

 

Target Number of Performance Share Units Granted:            (“Target PSUs”)

 

Award Date:                                                                    
            

 

Performance Period:                 through                                    
                   

 

Base Period:                                through                            
                           

 

Performance Goal:  The award will be earned based upon the Company’s
performance, over a three-year period, measured by increasing home sale
revenues, while maintaining a minimum average gross margin from home sales
percentage (excluding impairments) of at least fifteen percent (15%) over the
Performance Period (this later requirement being referenced as the “GSM
Condition”). 

 

The average annual increase in the Company’s home sale revenues will be
calculated: (1) by aggregating the sum of the home sale revenues reported by the
Company for the Performance Period in the Company’s regularly prepared financial
statements as filed with the Securities and Exchange Commission (the “SEC”); (2)
dividing by three; and (3) then computing the amount of the percentage increase,
if any, when compared to the home sale revenues for the Base Period in the
amount of $2,981,811,000.

 

Vesting of PSUs: Subject to the terms of this Agreement, PSU’s will vest when
the Committee has certified (which certification shall be made as soon as
reasonably possible after the end of the Performance Period but in no event
later than the tenth business day following the filing with the SEC of the
Company’s Form 10-K for the year ended December 31, 2021) that: (a) the Employee
has been in continuous employment with the Company or any Affiliate up to and
including the last day of the Performance Period (except as otherwise provided
below); (b) the Company has filed its financial statements with the SEC for the
Performance Period (to and including, the period ending December 31, 2021); and
(c) the Performance Goal and any other material terms were satisfied, based on a
certification the Committee has received from the Company attesting to the
satisfaction of the material terms and conditions of this Agreement and the
amount of the award that had been earned based upon attainment of the GSM
Condition and achievement of the Performance Goal in accordance with the
following table:

 

 

Threshold

Target

Maximum

Average increased home sale revenues during Performance Period over Base Period
of at least 5%

Average increased home sale revenues during Performance Period over Base Period
of at least 10%

Average increased home sale revenues during Performance Period over Base Period
of 20% or more

50% of Target PSUs Vested

100% of Target PSUs Vested

200% of Target PSUs Vested

 

The number of PSUs to be vested shall be adjusted to be proportional to the
partial performance between Threshold, Target and Maximum amounts. Any
fractional PSUs will be rounded down to the nearest whole number. Any PSU’s that
do not vest pursuant to the provisions of this Agreement will be forfeited and
canceled.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

B. PERFORMANCE SHARE UNIT GRANT AGREEMENT

 

1.     Award. Subject to the terms and conditions of this Agreement and the
Plan, as an inducement to Employee to continue employment with the Company, the
Company awards to Employee effective as of the Award Date the number of Target
PSUs as set forth in the Notice of Award on the cover page of this Agreement,
subject to the terms and conditions of the Plan, which is incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and this Agreement, the terms and conditions of the Plan shall govern. All
capitalized terms in this Agreement shall have the meaning assigned to them in
this Agreement or in the Plan.

 

2.     Type of Award. This is an award of performance share units.

 

3.     Performance Share Units. Each PSU represents the conditional right to
receive one share of the Company’s Common Stock (the “Stock”), subject to the
terms and conditions set forth in this Agreement. The number of PSUs that
actually vest for the Performance Period will be determined by the level of
achievement of the Performance Goal.

 

4.     Requirements for Vesting of PSUs. Except as otherwise provided in Section
5, Section 6, or in the Plan, the PSUs shall vest in accordance with and upon
satisfaction of the requirements set forth in Part A (Vesting of PSUs).

 

5.     Termination of Continuous Service. If the Employee’s Service terminates
for any reason at any time during the Performance Period, the unvested PSUs
shall be automatically forfeited and cancelled upon such termination of Service
and the Company shall not have any further obligations to Employee under this
Agreement; provided, however that:

 

 

a.

if the Employee’s Service terminates during the Performance Period as a result
of the Employee’s death or Disability, the PSUs will become 100% vested at the
Maximum level as of the date of death or Disability; and

 

 

b.

if the Employee’s Service terminates during the Performance Period as a result
of termination by the Company without Cause or termination by Employee for Good
Reason (as defined in the Plan), the PSUs will vest, at the time specified in
Section 4 above and subject to achievement of the GSM Condition and at least the
Threshold level of the Performance Goal (based on the Company’s performance as
of the end of the Performance Period), to the same extent as if the Employee had
been employed through and including the last day of the Performance Period.

 

6.     Change in Control. Upon the occurrence of a “Change in Control Event,” as
such term is defined in the Employment or Change in Control Agreement between
the Company and the Employee as in effect on the Award Date, the PSUs will
become 100% vested at the Maximum level as of the date of such Change in Control
Event.

 

7.     Leave of Absence. For purposes of the Award, continuous Service does not
terminate when Employee goes on a bona fide employee leave of absence that was
approved by the Company or an Affiliate in writing, if the terms of the leave
provide for continued Service crediting, or when continued Service crediting is
required by applicable law. However, Service will be treated as terminating
ninety (90) days after Employee went on the approved leave, unless Employee’s
right to return to active work is guaranteed by law or by a contract. Service
terminates in any event when the approved leave ends unless Employee immediately
returns to active Service. The Committee determines, in its sole discretion,
which leaves of absence count for this purpose, and when Service terminates for
all purposes under the Plan.

 

8.     Settlement of Vested PSUs. Except as other provided herein, at the end of
the Performance Period, the Employee (or, in the event of the Employee’s death,
the Employee’s beneficiary) will receive one (1) share of Stock for each PSU
that vests in accordance with this Award Agreement. PSU’s settled under this
Award Agreement are intended to be exempt from Code Section 409A under the
exemption for short term deferrals. Accordingly, PSU’s will be settled in shares
of Stock promptly but in no later than the tenth business day following the
filing with the SEC of the Company’s Form 10-K for the year ended as of the end
of the Performance Period.

 

2

--------------------------------------------------------------------------------

 

 

9.     Tax Withholding. The Company or any Affiliate shall have the right to
deduct from payments of any kind otherwise due to Employee, any federal, state,
local or foreign taxes of any kind required by law to be withheld upon the
issuance, vesting or payment of shares with respect to vested PSUs. The Company
may withhold taxes from any payments or shares due to Employee or Employee may
deliver a check to the Company. Subject to the prior approval of the Company,
which may be withheld by the Company, in its sole discretion, Employee may elect
to have shares of Stock withheld or to satisfy the minimum statutory withholding
obligations, in whole or in part, by delivering to the Company shares of Stock
already owned by Employee (for at least six months or any other minimum period
required by the Company). The shares withheld or delivered shall have an
aggregate Fair Market Value not in excess of the minimum statutory total tax
withholding obligations. The Fair Market Value of the shares used to satisfy the
withholding obligation shall be determined by the Company as of the date that
the amount of tax to be withheld is to be determined (“Tax Date”). Shares used
to satisfy any tax withholding obligation must be vested and cannot be subject
to any repurchase, forfeiture, or other similar requirements. Any election must
be made prior to the Tax Date, shall be irrevocable, made in writing, signed by
Employee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

10.     Investment Representations. The Committee may require Employee (or
Employee’s estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such shares and to make such other
representations as are deemed necessary or appropriate by the Company and its
counsel.

 

11.     Continued Service. Neither the Award of PSUs nor this Agreement gives
Employee the right to continue Service with the Company or its Affiliates in any
capacity. The Company and its Affiliates reserve the right to terminate
Employee’s Service at any time and for any reason not prohibited by law.

 

12.     Stockholder Rights. Unless and until shares of the Stock are issued to
Employee pursuant to this Agreement, the Employee shall have no rights of a
stockholder with respect to the shares of Stock reflected by the PSU.

 

13.     Adjustments. The number of PSUs granted under this Agreement shall be
proportionately increased or decreased for any increase or decrease in the
number of shares of Stock on account of any Corporate Event. The conversion of
any convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration. In the event of any
distribution to the Company’s stockholders of an extraordinary cash dividend or
securities of any other entity or other assets (other than ordinary dividends
payable in cash or shares of Stock) without receipt of consideration by the
Company, the Company shall proportionately adjust the number of PSUs subject to
this Agreement. Any fractional amounts will be rounded down to the nearest whole
number of PSUs.

 

14.     Additional Requirements. Employee acknowledges that shares of Stock
issued with respect to vested PSUs may bear such legends as the Company deems
appropriate to comply with applicable federal, state or other securities laws.
No shares shall be issued or delivered pursuant to this Agreement unless there
shall have been compliance with all applicable requirements of federal, state
and other securities laws, all applicable listing requirements of the New York
Stock Exchange, if applicable, and all other requirements of law or of any
regulatory bodies having jurisdiction over such issuance and delivery. In
connection therewith and prior to the issuance of the shares, Employee may be
required to deliver to the Company such other documents as may be reasonably
necessary to ensure compliance with applicable laws and regulations.

 

15.     Governing Law. The validity and construction of this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive laws
of any other jurisdiction.

 

3

--------------------------------------------------------------------------------

 

 

16.     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Employee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

17.     Amendment. The terms and conditions set forth in this Agreement may only
be amended by the written consent of the Company and Employee, except to the
extent set forth herein or in any other provision set forth in the Plan.

 

18.     2011 Equity Incentive Plan; Clawback Policy. The Award and shares of
Stock reflected by the Award shall be subject to: (a) such additional terms and
conditions as may be imposed under the terms of the Plan, a copy of which has
been provided to Employee; and (b) the Clawback Policy adopted by the Company’s
Corporate Governance/Nominating Committee on January 14, 2015.

 

19.     Headings; Construction. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement and each other provision of this Agreement
shall be severable and enforceable to the extent permitted by law.

 

20.     Other Employee Benefits. The amount of any compensation deemed to be
received by Employee as a result of this Agreement and the issuance of shares of
Stock hereunder, shall not constitute “earnings” or “compensation” with respect
to which any other employee benefits of Employee are determined, including
without limitation benefits under any pension, profit sharing, 401(k), bonus,
life insurance or salary continuation plan, except to the extent specifically
provided in such separate plan or agreement.

 

21.     Interpretation; Administration. The Committee shall have the full power
and authority to administer the terms and conditions of this Agreement, to adopt
any procedures, make any determinations, correct any defect, supply any omission
or reconcile any inconsistency with respect to the terms and conditions of this
Agreement in the manner and to the extent it shall deem expedient and it shall
be the sole and final judge of such expediency. No member of the Committee shall
be liable for any action or determination made in good faith. The
determinations, interpretations and other actions of the Committee with respect
to this Agreement and the PSUs shall be binding and conclusive for all purposes
and on all persons.

 

22.     Acceptance. The Award and this Agreement are voidable by the Company if
the Employee does not accept this Agreement within 30 days after the Agreement
is made available, electronically or otherwise, to the Employee by the Company.

 

Dated: as of the Award Date set forth above.

 

M.D.C. HOLDINGS, INC.

   

By:

 

 

Its

 

 

 

EMPLOYEE

 

 

 

 

Signed:

 

 

 

4